    Case 2:14-md-02591-JWL-JPO Document 4456 Filed 09/23/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                 )            MDL No. 2591
CORN LITIGATION,                           )
                                           )            Case No. 14-md-2591-JWL
This Document Relates to All Cases Except: )
                                           )
      Trans Coastal Supply Co., Inc. v.    )
      Syngenta AG, et al., No. 14-2637     )
                                           )
      The Delong Co., Inc. v. Syngenta AG, )
      et al., No. 17-2614                  )
                                           )
      Heartland Corn Prods. v. Syngenta    )
      Seeds, LLC, et al., No. 20-2168      )
                                           )
_______________________________________)


                           MEMORANDUM AND ORDER

      This matter arising from multi-district litigation (MDL) comes before the Court on

the motion by certain Objectors to the global settlement1 for immediate disbursement of

funds to pay certain attorney fee awards and service awards (Doc. # 4424). For the reasons

set forth below, the Court denies the motion.

      On December 6, 2019, plaintiff class counsel and Objectors executed a settlement

agreement. In that agreement, Objectors agreed to dismiss their appeals from the Court’s

approval of the global settlement of this litigation. Class counsel agreed that at least

$3,000,000 from interest accruing on the Court’s total attorney fee award in the litigation


      1
        The moving Objectors are Dale Brookover, Jami Hayhurst, Simon Rademacher,
Christopher Roberts, F. Ronalds Walker, Egler Brothers, Inc., and W. Lee Egler Farms,
Inc.
    Case 2:14-md-02591-JWL-JPO Document 4456 Filed 09/23/20 Page 2 of 5




would be used to benefit class members directly; and they agreed not to oppose Objectors’

request for a total award in the amount of $1,975,000 for attorney fees and service awards.

Pursuant to that agreement, class counsel and Objectors filed a joint motion for an

indicative ruling under Fed. R. Civ. P. 23(e)(5)(B) and 62.1. On January 3, 2020, the Court

conducted a hearing, and it issued an indicative ruling in which it stated (a) that the

proposed awards to Objectors were reasonable; and (b) that if the matter were remanded

by the Tenth Circuit, the Court would approve the settlement agreement with Objectors.

As the Court noted on the record of the hearing, the efforts of the Objectors resulted in both

monetary and non-monetary benefits to the settlement class, and the settlement with

Objectors was therefore in the best interests of the class. The Tenth Circuit did remand the

matter, and on January 6, 2020, the Court issued an order approving the settlement

agreement and the requested awards. Objectors’ appeals were subsequently dismissed.

       By the present motion, Objectors seek immediate payment of the awards requested

in the joint motion and approved in the Court’s January 6 order. Class counsel oppose the

motion, arguing that under the terms of the settlement agreement executed by Objectors

and approved by the Court, the awards are not to be paid until class counsel receive their

portion of the total fee award.

       The relevant provision of the settlement agreement executed by Objectors and class

counsel may be found in Section 2.1 of the agreement, which provides in relevant part as

follows:

              2.1     Payment. All Class Counsel will not oppose Objectors’
       request that the court award Objectors and their counsel [particular amounts
       totaling $1,975,000], which amounts include any service awards approved

                                              2
    Case 2:14-md-02591-JWL-JPO Document 4456 Filed 09/23/20 Page 3 of 5




       by the Court and/or the Tenth Circuit. The Payment shall be paid from the
       Fee and Expense Award, after [certain procedural steps, including an
       indicative ruling, remand, an order of approval, and the dismissal of appeals].
       . . . The Payment shall be paid from the Fee and Expense Award at the same
       time Class Counsel receives payment of their portion of the Fee and Expense
       Award, subject to the terms and conditions stated below or other terms and
       conditions as ordered by the Court.

(Emphasis added.) Class counsel rely on the phrase underlined in the excerpt above,

arguing that the agreement unambiguously provides for payment when class counsel

receives their own fee award. Objectors argue that this provision concerning the timing of

the payment was modified by language in a proposed approval order that class counsel

drafted, to which the Objectors agreed and which the Court issued on January 6. In the

relevant portion of that order, the Court stated as follows:

       The Objector Settlement Agreement is approved as in the best interests of
       the class, and the requested fees and expenses stated in the Parties’ Joint
       Motion . . . are approved as reasonable, said amounts to be paid from the
       accrued interest on the Fee and Expense Award previously approved by the
       Court . . . .

(Emphasis added.) Objectors argue that the parties’ agreement, which provided for

payment to Objectors from the total fee award, was modified by the parties’ agreement to

the proposed order and by the January 6 order itself, which provides for payment to

Objectors from the accrued interest on the total fee award. Objectors further argue that

this modification concerning the source of the payment to Objectors also implicitly

modified the settlement agreement’s provision concerning the timing of the payment. In

support of that position, Objectors argue that their payments were tied to class counsel’s

receipt of their own awards because funds for Objectors’ awards would then be available;

but when the source of the payments was changed to the accrued interest, which was

                                              3
    Case 2:14-md-02591-JWL-JPO Document 4456 Filed 09/23/20 Page 4 of 5




already available, that change also necessarily modified the timing provision (by its

excision).

        The Court disagrees with Objectors’ interpretation of the January 6 order. The

Court must enforce unambiguous terms of a contract according to their plain and ordinary

meaning. See Lincoln v. BNSF Rwy. Co., 900 F.3d 1166, 1187 (10th Cir. 2018) (applying

Kansas law). The settlement agreement with Objectors unambiguously provides for

payment to Objectors at the time class counsel receive their fee award. Assuming that the

agreed proposed order effected a modification of the agreement (which class counsel

dispute), it did so only with respect to the source of the funds for the payment. The

purported modification in the proposed order (and the order issued by the Court) included

no language related to the timing of the payment; and although they were contained in a

single sentence in the agreement, the term dictating the payments’ source and the term

dictating their timing were distinct. Thus, the Court applies the unambiguous language

from the agreement concerning timing, which does not provide for payment at the present

time.

        In light of the unambiguous contract language, the other considerations cited by

Objectors – the fact that the funds for the payments are presently available, the fact that

others have already received service awards, the fact that the benefit secured for the class

by Objectors has been realized through interim payments to claimants – are irrelevant. The

parties’ intent may only be determined from the unambiguous contract term. Thus, the

Court need not try to figure out whether the parties actually intended to tie timing only to

the availability of the funds, despite the absence of such language in the agrement (as

                                             4
    Case 2:14-md-02591-JWL-JPO Document 4456 Filed 09/23/20 Page 5 of 5




Objectors insist); or whether they intended that all attorneys whose work contributed to the

class recovery be paid at the same time (as class counsel suggest).

       Accordingly, the Court denies Objectors’ motion for immediate disbursement of the

awards. The Court also denies Objectors’ alternative request that the settlement agreement

be enforced in accordance with their proposed interpretation.



       IT IS THEREFORE ORDERED BY THE COURT THAT the motion by certain

Objectors for immediate disbursement of funds to pay certain attorney fee awards and

service awards (Doc. # 4424) is hereby denied.


       IT IS SO ORDERED.


       Dated this 23rd day of September, 2020, in Kansas City, Kansas.

                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                             5
